Exhibit 32 Certification Pursuant to 18 U.S.C. §1350, As Adopted Pursuantto §906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of Future Fuel Corp. (the “Company”) on Form10-Q for the period ending September30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certify pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of §13(a) of the Securities Exchange Act of 1934, as amended. 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Lee E. Mikles Lee E. Mikles, President and Chief Executive Officer /s/ Rose M. Sparks Rose M. Sparks, Principal Financial Officer, November 8, 2012
